Citation Nr: 1610166	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  08-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a compensable initial disability rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 through November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2006, March 2007, and August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and in December 2010 by the VA RO in Nashville, Tennessee.  The Veteran has perfected timely appeals of these decisions.  Original jurisdiction over this appeal rests currently with the Nashville RO.

The Veteran testified during a July 2010 Travel Board hearing that was held at the Nashville RO.  A transcript of those proceedings is associated with the claims file.

After development performed pursuant to the Board's previous remands in September 2010 and June 2014, the Board issued a new decision and remand in August 2015 in which it granted service connection for GERD but denied service connection for residuals of a second degree burn on the Veteran's right hand, to include painful scarring.  The issues of the Veteran's entitlement to service connection for a lung disorder and for hypertension were remanded for still additional development, to include:  obtaining the records for additional treatment identified by the Veteran; obtaining a medical opinion concerning the etiology of the Veteran's chronic obstructive pulmonary disorder (COPD) and hypertension; and, readjudication of the issues remaining on appeal by the agency of original jurisdiction (AOJ).  The additional development ordered in the August 2015 remand has been performed and the matter returns once again to the Board.

The issue of the Veteran's entitlement to a compensable initial disability rating for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have asbestosis.

2.  The Veteran has COPD; however, the Veteran's COPD was not sustained during his active duty service and is not related to an injury, illness, or event that occurred during service, to include in-service vaccinations.

3.  The Veteran has had hypertension since 2008; however, such hypertension is not related etiologically to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disorder are not met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  The criteria for service connection for hypertension are not met and may not be presumed as having been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, pre-rating letters mailed to the Veteran in September 2005 and June 2007 notified the Veteran of the information and evidence needed to substantiate his claims for service connection for a lung disorder and for hypertension respectively.  A June 2007 letter provided the Veteran with notice as to the process by which disability ratings and effective dates are assigned in relation to his hypertension claim.  That issue was adjudicated subsequently in the RO's August 2007 rating decision.  The earlier September 2005 letter mailed in relation to the Veteran's lung disorder claim did not provide with the notice prescribed under Dingess.  Regardless, a subsequent June 2007 letter provided the Veteran with that notice.  After issuance of the June 2007 letter, and after the Veteran was given an opportunity to respond, the issue of the Veteran's entitlement to service connection for a lung disorder was readjudicated in a November 2007 Statement of the Case (SOC).  Hence, the Veteran is not prejudiced by the late timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, service personnel records, claims submissions, lay statements, Travel Board hearing transcript, social security records, VA treatment records, and identified and pertinent private treatment records have been associated with the record.  During the course of this appeal, the Veteran was afforded VA examinations of his claimed lung disorder in July 2014 and November 2015.  VA examinations of his claimed hypertension were afforded in October 2010, July 2014, and December 2015.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service Connection

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In order to establish the existence of a chronic disease in service, the evidence must show that there was a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity during service is not established, a showing that symptoms attributable to the claimed disability were continuous after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for certain listed chronic diseases, such as hypertension, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Lung Disorder

The Veteran raises several alternating theories in support of his claim for service connection for a lung disorder.  As his first theory, he alleges in his claims submissions that he was exposed to asbestos during service on board the U.S.S. Ozark and the U.S.S. Aggressive.  In a January 2008 statement and in his Travel Board hearing testimony, he asserted more specifically that he performed work entailed in the decommissioning of the U.S.S. Ozark in Charleston, South Carolina and was thereby exposed directly to asbestos.

The Veteran also alleges in his claims submissions and Travel Board hearing testimony that he participated in a vaccine study while stationed at Great Lakes Training Center which caused him to become ill and experience respiratory symptoms during service.  This allegation is supported somewhat by statements received from his mother and his service buddy, L.H.  In a July 2007 statement, the Veteran's mother recalls that the Veteran wrote to her on several occasions with complaints of lung problems, dizzy spells, and fatigue.  In a December 2008 statement, L.H. expresses that he served with the Veteran during boot camp and that he recalls the Veteran having lung and respiratory problems during that time.  He notes further that the Veteran passed out on two occasions and was required frequently to report to sick call for treatment.

Notably, the Veteran testified during his Travel Board hearing that he had a history of breathing problems prior to his enlistment into service.  A review of the service treatment records, however, shows that the Veteran did not report any pre-service history of breathing problems during his April 1969 enlistment examination, and indeed, denied expressly having any pre-service history of respiratory symptoms such as dizziness or fainting spells; ear, nose, or throat trouble; chronic or frequent colds; sinusitis; hay fever; skin diseases; asthma; shortness of breath; pain or pressure in the chest; and/or chronic cough.  Also, there is no indication in the enlistment examination report itself that respiratory problems were reported by the Veteran or observed objectively by examining physicians.

When no pre-existing disorder is noted upon entry into service, a veteran is presumed to have been in sound condition upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111.  In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability and held that where the veteran is presumed to have been sound upon entry, the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 is a showing of clear and unmistakable evidence that (1) the veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  The Federal Circuit's holding in Wagner has been codified under 38 C.F.R. § 3.304.  Consequently, if a disability was not noted at the time of entry into service and VA fails to establish by clear and unmistakable evidence either that the disability existed prior to service or that it was not aggravated by service, the presumption of soundness will govern.

Here, where no breathing or respiratory problems were noted at the Veteran's entry into service, the Veteran must be presumed as having been sound at the time of his enlistment.  This presumption can be rebutted by only clear and unmistakable (i.e., undebatable) evidence to the contrary.  The only evidence of record which even suggests that the Veteran had a pre-service history of breathing problems is the Veteran's own testimony in that regard.  That testimony is not substantiated by any pre-service treatment records, nor has the Veteran expressly identified any such pre-service treatment.  In her statement, the Veteran's mother does not note any childhood or other pre-service history of respiratory problems.  Moreover, the Veteran's statement is inconsistent with the total absence of any findings of any respiratory findings during his enlistment examination.  Under the circumstances, the Board concludes that the evidence does not clearly and unmistakably show that the Veteran had breathing problems prior to his enlistment into service.  As such, the Veteran is presumed to have been sound at the time of his enlistment and the Board will not endeavor in any consideration of whether there was any in-service aggravation of a pre-existing respiratory disorder.

In relation to the Veteran's theory of asbestos exposure during service, the service department records do show that the Veteran served on the U.S.S. Aggressive from March through November of 1970 and on board the U.S.S. Ozark from August 1969 through February 1970.  Although the Veteran has alleged direct exposure to asbestos while performing duties as part of the decommissioning of the U.S.S. Ozark, the Board observes that the U.S.S. Ozark was actually decommissioned in April 1974, well after the Veteran was separated from service.  Allied Warships - USS Ozark (LSV 2), uboat.net, http://uboat.net/allies/warships/ship/11159.html (last visited August 7, 2015).  Given this factual inconsistency, the Board finds that the Veteran's assertion that he participated in decommissioning work and was thereby exposed to asbestos is not credible.

Initially, there is no specific statutory or regulatory guidance with regard to claims for asbestos-related diseases.  In 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997).  The relevant provisions of the Adjudication Manual were in effect when the Veteran filed his claim but have since been rescinded but included, essentially unchanged, in the Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00.

The Adjudication Manual and Manual Rewrite provide that VA must determine whether military records demonstrate evidence of asbestos exposure in service and whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure.  Thereafter, VA must make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  See also VAOPGCPREC 4-2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24   (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  The pertinent parts of the Manual guidelines on service connection in asbestos-related cases are not substantive rules.  Again, the Board admonishes that there is no presumption that a veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Subject to the foregoing, the Board recognizes that some asbestos materials were previously used in the construction of United States naval vessels.  Nonetheless, despite the Veteran's documented naval service, the Board is not satisfied that the evidence of record, which includes the Veteran's service records, show that the Veteran was exposed to asbestos during service.

The Adjudication Manual and Manual Rewrite instruct that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).   Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  The Manual and Manual Rewrite also acknowledge that high exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  Also noted is that the latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).

Mindful of the foregoing, and as alluded to above, the service department records do not indicate that the Veteran ever worked with or was physically exposed to the ships' insulation.  Similarly, there is no indication in the service records that he was ever tasked with participating in any way with the removal and replacement of asbestos materials, or, that he spent significant time in the presence of such materials while on docks or shipyards.  Indeed, the Veteran makes no such allegations, but only alleges generally that he was exposed to asbestos by virtue of his service on board various naval vessels.  However, as the Board has already noted, the laws and regulations do not provide for a presumption of asbestos exposure, even for Veterans with documented service on board naval vessels.

Overall, the Board finds that the evidence does not show that the Veteran was exposed to asbestos during his active duty service.  Accordingly, the Board will also not consider whether the Veteran's claimed respiratory disorder arose from purported asbestos exposure during service.

To the extent that the Veteran alleges that his claimed respiratory disorder is attributable to vaccinations received during service, the service department records in the claims file do include vaccination certificates that show that the Veteran received vaccinations for yellow fever, smallpox, and cholera while stationed at Great Lakes, Illinois.  Other vaccination records show that the Veteran was also vaccinated for triple thyroid, tetanus, diphtheria, influenza, and polio from April through June of 1969.  There is no indication in the records, however, that any of the vaccines given to the Veteran were experimental in nature, as claimed by the Veteran.  Although the records document in-service vaccinations, the laws and regulations do not provide for a presumption of service connection for any disabilities due simply to vaccinations during service.  To the extent that the evidence shows that an etiological relationship exists between the claimed respiratory disorder and the in-service vaccinations, service connection for the respiratory disorder would be warranted.

Subject to all of the above, the Board turns to the relevant evidence in the claims file.  As discussed above, no respiratory abnormalities were reported or noted during the Veteran's enlistment examination.  Service treatment records dated August 1969, however, show that the Veteran was treated after he fainted, and was reporting that he had been previously diagnosed with emphysema and had a history of shortness of breath.  Still, a physical examination and x-rays of the chest and lungs were normal.  In December 1969, the Veteran was evaluated and treated for complaints of recurring episodes of dizziness, rapid breathing, blurred vision, and syncope that had reportedly been ongoing over the past two years.  A neurologic examination performed at that time was normal and no specific diagnosis was rendered.  An electroencephalograph performed in January 1970 to study reported hyperventilation was also normal.  Notably, no respiratory abnormalities were noted during the Veteran's October 1970 separation examination.

Post-service treatment records show that the Veteran received VA treatment in December 2000 for reported trouble breathing that had been ongoing for the past three or four years.  The Veteran elaborated that he experienced shortness of breath after walking distances of 300 feet and symptoms of fatigue and choking while attempting to swallow.  At that time, treating medical staff diagnosed dysphagia and suspected possible chronic obstructive pulmonary disorder (COPD).  Pulmonary function tests were performed in April 2001 and June 2003.  In March 2004, the Veteran was diagnosed with COPD.  VA treatment records dated March 2004, February 2006, and April 2007 reflect that the Veteran had an ongoing history of smoking approximately one pack of cigarettes per week.  Subsequent VA and private treatment records do not indicate ongoing and regular treatment for the Veteran's COPD and associated respiratory complaints, although problem lists continue to identify COPD as an ongoing diagnosis.

In July 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his reported respiratory problems.  At that time, the Veteran reported that he was having ongoing and recurrent shortness of breath after exertion and pressing chest pains.  On review of the claims file, the examiner noted the medical history outlined above.

An examination of the Veteran was apparently normal.  X-rays of the Veteran's chest revealed no evidence of an acute cardiopulmonary process.  Pulmonary function tests also revealed no evidence of a pulmonary obstruction.  Based upon the noted medical history, the examiner confirmed the previous COPD diagnoses but opined that the Veteran's COPD is less likely as not related to his active duty service.  As rationale, the examiner noted that the service treatment records do not support assertions made by the Veteran during in-service treatment in August 1969 that he had been diagnosed previously with emphysema.  Indeed, the examiner observed, pulmonary function during service was apparently within normal limits.  Moreover, the examiner noted, emphysema was highly unlikely given the Veteran's young age at the time and the medical community's understanding that emphysema most commonly results from long term exposure to smoking and chemical exposure.  Overall, the examiner stated, the medical literature suggests that emphysema most commonly develops in the range of age 40 to 60 after years of the aforementioned kinds of exposure.  With regard to the Veteran, the examiner noted that the Veteran was diagnosed initially with COPD in 2004, 35 years after the Veteran's active duty service.  In conjunction with the same, the examiner noted that the Veteran has a smoking history, which is often a substantial factor in causing COPD.  Apparently, given the totality of the foregoing factors, the examiner concluded that the Veteran's COPD is less likely related to his active duty service.

In August 2015, the Board remanded this issue again, primarily so that a medical opinion could be obtained as to whether a relationship exists between the Veteran's COPD and his in-service vaccinations.  Pursuant to the Board's instructions, the Veteran was afforded a new VA examination in November 2015, which was conducted by the same examiner who performed the previous July 2014 examination.  The corresponding examination report does not reflect any new findings, and indeed, the examiner repeats the findings and conclusions expressed in her earlier July 2014 report.  In regard to the existence of a relationship between the Veteran's COPD and his in-service vaccinations, the examiner observed that there is no in-service evidence that the vaccinations received by the Veteran during service caused any respiratory conditions during service.  Moreover, the examiner emphasized, medical research does not provide any evidence of a known link between vaccines and respiratory problems, occurring either acutely or over time.  Hence, the examiner concluded, there is no causal connection between the Veteran's respiratory condition and his in-service vaccinations.

The evidence in this case shows that the Veteran has had COPD since 2004; however, does not show that the COPD is related in any way to his active duty service, to include claimed in-service asbestos exposure or as secondary to vaccinations received during service.  The Board reiterates, the service treatment records note episodic complaints of shortness of breath with other associated symptoms.  Nonetheless, diagnostic studies performed during service did not reveal any cardiopulmonary or respiratory abnormalities.  Indeed, a medical examination performed at the time of the Veteran's separation also revealed no such abnormalities.  Hence, the evidence does not support a finding that the Veteran's COPD began during his active duty service.

Similarly, the evidence does not show that the Veteran had asbestos exposure during service.  Even if such exposure was shown in the record, the Board notes that repeated radiological studies of the chest and lungs revealed no evidence of asbestosis or other asbestos-related damage or illness.

In relation to the Veteran's assertion that there is an etiological relationship between his COPD and vaccinations received during service, the Board also sees no merit in those contentions.  Although the service treatment records do show that the Veteran received various vaccinations during service, there is no evidence in the record that the Veteran's COPD is related in any way to those in-service vaccinations.  In that regard, the Board emphasizes again that there is no indication in the service treatment records that the Veteran had cardiopulmonary or respiratory problems during service that were attributable to his vaccinations.  Moreover, there is no objective finding or opinion noted anywhere in the post-service treatment records and VA examinations which support such a theory.  Indeed, the only opinion addressing the possibility of such a relationship is the VA examiner's November 2015 negative opinion.

Although the Board is aware of the Veteran's assertions of a relationship between his COPD and his active duty service, to include in-service asbestos exposure and his in-service vaccinations, the Board does not assign significant probative weight to those assertions.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flat feet).

Here, the Veteran would be competent to provide probative statements as to the onset and duration of symptoms associated with COPD.  In the absence of any medical training or experience, however, the Veteran is not competent to render an opinion as to the complex medical question of whether his COPD, which was first diagnosed 34 years after his separation from service, is attributable in any way to his active duty service, to include in-service vaccinations and asbestos exposure.  The question of the existence of such a relationship is complicated not only by the time that passed between the Veteran's separation from service and his initial diagnosis, but also by other factors including the Veteran's smoking history and likely occupational exposure in his job as a welder.  Accordingly, the question as to the cause of the Veteran's COPD is a medical question best addressed by a medical professional.  In the absence of any medical training or experience, the Veteran is not competent to render an opinion as to the complex question of the cause of his cerebrovascular accident. For this reason, the Board does not assign any probative weight to the Veteran's assertions as to the cause of his COPD.  See Woehlaert, 21 Vet. App. at 462; see also Routen, 10 Vet. App. at 186.

In contrast, the findings, conclusions, and rationale provided by the VA examiner are consistent with the facts shown in the record, and moreover, are based on a comprehensive understanding of the Veteran's medical history, objective findings on examination, and the medical community's knowledge concerning the causes of COPD.  As such, the Board finds that the VA examiner's July 2014 and November 2015 opinions are entitled to significant probative weight.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for COPD.  Accordingly, that claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	B.  Hypertension

In his claims submissions, the Veteran alleges that he has had ongoing hypertension since his period of active duty service.

At the outset, the Board points out that under Note (1) of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Note (1) defines "hypertension", for VA purposes, as diastolic blood pressure that is predominantly 90 millimeters or greater.  "Isolated systolic hypertension" is defined, for VA purposes, as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  In a blood pressure reading, "systolic blood pressure" is represented as the top value, whereas "diastolic blood pressure" is expressed as the bottom value (for example, in a blood pressure reading of 120/80, the value of 120 represents the systolic blood pressure, while the value of 80 reflects the diastolic blood pressure).

Here, the service treatment records show that the Veteran was evaluated and treated during service for a single isolated hypertensive episode in December 1969.  At that time, the Veteran reported feeling dizzy, having hot sensations, weakness, and collapse.  A single blood pressure reading taken at that time revealed 140/90 mmHg.  There is no evidence of any other hypertensive readings taken during the Veteran's active duty service.  The Veteran's October 1970 separation examination was normal.  Given that the service treatment records show that the Veteran had only one single hypertensive episode that was confirmed via a single elevated blood pressure reading during service, the service treatment records do not indicate the onset of hypertension during service.

Notably, the Veteran reported during his December 1969 treatment that he had a history of hypertensive episodes dating back to 1968, prior to his enlistment into service.  The Board notes, however, that contrary to his report of having a prior history, he expressly denied having any prior history of high or low blood pressure during his April 1969 enlistment examination.  Again, the medical examination performed at that time was normal.  Further, the claims file does not contain any records for treatment of hypertensive episodes prior to the Veteran's enlistment, nor is there any other evidence that even tends to corroborate the Veteran's assertion of a pre-existing hypertensive condition.  Under the circumstances, the Veteran must be presumed as having been of sound health at the time of his enlistment and that he did not have hypertension prior to his enlistment into service.  38 U.S.C.A. § 1111; Wagner, 370 F.3d 1089.

The post-service treatment records show that the Veteran was diagnosed initially with hypertension during VA treatment in 2006, approximately 36 years after he was separated from service.  Subsequent VA treatment records document fluctuating, but intermittently elevated, blood pressure readings.

Concurrent with the above, the Veteran was afforded a VA examination of his hypertension in October 2010.  Blood pressure readings taken during that examination were 152/89 mmHg, 163/91 mmHg, and 156/85 mmHg.  Based upon review of the claims file and the findings from the examination, the examiner diagnosed essential hypertension.  The examiner opined, however, that the Veteran's hypertension is less likely as not a result of his active duty service.  As rationale, the examiner noted that the Veteran had only one hypertensive episode during service, and, that episode appeared to be the result of physiologic stress that was unrelated to the Veteran's current hypertension.

During a July 2014 VA examination, the examiner concurred that the Veteran's service treatment records did not demonstrate any findings or diagnoses that were consistent with the onset of hypertension during active duty service.  Three separate readings taken at that time were normal, indicating blood pressure of 171/73 mmHg, 155/77 mmHg, and 152/65 mmHg.  The examiner diagnosed hypertension based upon the medical history shown in the claims file, but did not offer an opinion at that time as to whether the hypertension was related in any way to the Veteran's active duty service.

Pursuant to the Board's August 2015 remand, the Veteran was afforded a new VA examination of his hypertension.  At that time, the examiner noted the same in-service and post-service medical history as that described above.  Blood pressure readings taken during that examination were again normal:  147/66 mmHg, 162/62 mmHg, and 140/65 mmHg.  Again, no other pertinent physical findings were observed.

The examiner diagnosed hypertension but opined that it is less likely as not that the hypertension was incurred during the Veteran's active duty service.  In that regard, the examiner emphasized that the service treatment records show only one episode of elevated blood pressure; however, do not reflect a true in-service hypertension diagnosis.  Rather, the examiner observed, hypertension was first diagnosed in 2008.  The examiner opined further that the Veteran's hypertension is less likely as not related to service-related exposures.  In that regard, the examiner observed that there is no evidence or report that the vaccinations given during service resulted in elevated blood pressure during service.  Moreover, the examiner noted, medical research does not provide evidence that vaccines cause hypertension, either acutely or over time.

The evidence shows that the Veteran did not have hypertension during his active duty service, and indeed, was not diagnosed with hypertension prior to 2008, approximately 38 years after he was separated from service.  Given the time that passed between the Veteran's separation and his initial hypertension diagnosis, service connection for hypertension may not be presumed for the Veteran pursuant to 38 C.F.R. §§ 3.307 and 3.309.  Similarly, service connection for hypertension cannot be granted on the basis that it was sustained during active duty service.

To the extent that the Veteran's assertions may be construed as asserting an opinion concerning a relationship between his hypertension and active duty service, the Board finds, under similar analysis as that undertaken above, that such assertions are not entitled to probative weight.  In that regard, the Board notes that hypertension is susceptible to various causes, and thus, the question as to whether the Veteran's hypertension is related to his active duty service presents a complex medical question that is not susceptible to being explained by mere observation.  In this case, that complex question is complicated further by other factors unique to this case, including the passage of time between the Veteran's service and his initial diagnosis in 2008, smoking history, and the Veteran's own unique medical history.  As in the case of his COPD, in the absence of any medical training or experience, the Veteran is not competent to provide a probative opinion as to whether his hypertension is related in any way to his active duty service.  As such, the Board also does not assign probative weight to the Veteran's assertions as to the cause of his hypertension.  See Woehlaert, 21 Vet. App. at 462; see also Routen, 10 Vet. App. at 186.

The preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Accordingly, that claim must also be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a lung disorder is denied.

Service connection for hypertension is denied.


REMAND

As noted above, an August 2015 Board decision granted to the Veteran service connection for GERD.  That award was effectuated in an August 2015 rating decision issued by the Appeals Management Center (AMC) in Washington, D.C., which assigned a non-compensable initial disability rating, effective June 8, 2007.  In a Notice of Disagreement timely received by VA in December 2015, the Veteran alleges entitlement to a compensable initial disability rating.

In instances where the Veteran has filed a timely NOD and VA has not issued an SOC addressing the issues preserved for appeal in the NOD, the Board is required to remand the issue to the AOJ so that the issues being sought for appeal may be readjudicated by the AOJ, and if the RO's disposition remains unfavorable, so that an SOC may be issued to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, on remand, the AOJ should readjudicate the issues listed above, and for each issue adjudicated unfavorably, provide the Veteran with an SOC as to that issue.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim for a compensable initial disability rating for GERD should be readjudicated by the AOJ.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SOC and be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary to perfect his appeal to the Board.  38 C.F.R. § 20.302(b) (2015).

2.  If, and only if, the Veteran perfects a timely appeal of any SOC issued, the issue(s) should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


